Citation Nr: 1108304	
Decision Date: 03/02/11    Archive Date: 03/17/11

DOCKET NO.  06-34 253	)	DATE
	)
	)


THE ISSUE

Eligibility for payment of attorney fees from past due benefits based on the grant of service connection for posttraumatic stress disorder (PTSD).  

(The issues of entitlement to service connection for various disorders, a higher initial rating for PTSD, an earlier effective date for PTSD, and a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities will be addressed in a separate Board decision.)


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel



INTRODUCTION

The Veteran had active military service from September 1955 to March 1959 and from December 1990 to May 1991.  He also had service in the Navy Reserves in the 1970s and 1980s.

This appeal to the Board of Veterans' Appeals (Board) is from a July 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

This case previously reached the Board in January 2008.  The Board issued a decision in January 2008 that denied payment of attorney fees from past due benefits.  But the Veteran's attorney appealed this decision to the U.S. Court of Appeals for Veterans Claims (Court).  Pursuant to an August 2009 Memorandum Decision, the Court vacated the Board's January 2008 decision as to attorney fees and remanded it to the Board for further readjudication.  The case has now returned to the Board so that it can implement the Court's directives.    


FINDINGS OF FACT

1. The Veteran entered into a valid contingent fee agreement with his attorney, DJL, within one year of a June 2003 Board decision that denied the Veteran's service connection claim for psychological problems, to include anxiety and depression.  

2.  The Veteran did not have separate and distinct claims for PTSD and anxiety pending; rather, they were one in the same.  In short, they are intertwined as one claim.  

3.  In a May 2006 rating decision, the RO granted service connection for PTSD.  This grant of service connection represented a successful, partial resolution of the service connection for anxiety issue on appeal.


CONCLUSION OF LAW

The criteria are met for payment of attorney fees from past due benefits based on the grant of service connection for PTSD.  38 U.S.C.A. § 5904 (West 2002); 38 C.F.R. § 20.609 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In the present case, the Board acknowledges no VCAA letter was sent to the Veteran.  

However, an attorney fee dispute is not a "claim" for disability compensation benefits. The Court has held that VA's duties to notify and assist do not apply to cases where, as here, the applicant is not seeking benefits under Chapter 51 of Title 38 of the United States Code, but rather, is seeking a decision regarding how benefits will be distributed under another Chapter, i.e., Chapter 59.  See Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).  In any event, the Board is granting the payment of attorneys fee from past due benefits.  Therefore, the Board finds that no further action is necessary here under VA's duties to notify and assist.    

Governing Law and Regulations for Attorney Fees

Under both the pertinent VA statute and regulation, an attorney may charge fees only if both of the following conditions have been met:  (1) a final Board decision has been promulgated with respect to the issue involved, and (2) the attorney was retained not later than one year following the date on which that Board decision was promulgated.  38 U.S.C.A. § 5904(c)(1) (West 2002); 38 C.F.R. § 20.609(c).  See In the Matter of the Fee Agreement of Mason, 13 Vet. App. 79, 83-86 (1999).

Case law reflects the same conclusion as above.  A fee agreement may be entered into between a claimant and an attorney for services provided only after the Board makes a final decision on the issue involved in a case.  In the Matter of the Fee Agreement of Smith, 4 Vet. App. 487, 490 (1993).  The issue extant in the final Board decision in a case must be the same issue for which the attorney is seeking payment.  In the Matter of the Fee Agreement of Stanley, 10 Vet. App. 104, 107 (1997).

The term past-due benefits refers to a nonrecurring payment resulting from a benefit, or benefits, granted on appeal or awarded on the basis of a claim reopened after a denial by the Board, or the lump sum payment which represents the total amount of recurring cash payments which accrued between the effective date of the award, as determined by applicable laws and regulations, and the date of the grant of the benefit by the agency of original jurisdiction, the Board, or an appellate court.  38 C.F.R. § 20.609(h)(3).

A "final decision" is one which was appealable under Chapter 72 of title 38, United States Code, or which would have been so appealable if such provision had been in effect at the time of the decision.  38 C.F.R. § 20.1401(a) (2009).  

On December 22, 2006, 38 U.S.C.A. § 5904 was amended by the Veterans Benefits, Health Care, and Information Technology Act of 2006, Pub. L. No. 109-461, but only for those Notices of Disagreement (NODs) filed 180 days after the passage of the Act (that is, on or after June 20, 2007).  Here, the Veteran's March 2006 NOD clearly predated the June 20, 2007 effective date of the statutory changes.  As such, only the prior version of § 5904, as listed above, applies here.  

VA also promulgated regulations implementing the Act on May 22, 2008.  These regulations, effective June 23, 2008, involved the replacement of 38 C.F.R. § 20.609 with 38 C.F.R. § 14.636, among other things.  However, these changes only apply to fee agreements entered into on or after June 23, 2008.  See 73 Fed. Reg. 29,852, 29, 866 (May 22, 2008).  Therefore, the changes do not apply in the present case, since the fee agreement here was entered into in March 2003.  

In summary, only the prior versions of 38 U.S.C.A. § 5904 and 38 C.F.R. § 20.609 are for consideration here.    

Background Facts and Contentions

A March 2003 rating decision denied service connection for PTSD.

The Veteran filed a March 2003 NOD with the RO's denial of service connection for PTSD.  

The appeal reached the Board.  In a June 2003 decision, the Board remanded the service connection for PTSD claim for further development.  But in that same June 2003 decision, the Board denied service connection for psychological problems, to include anxiety and depression.  

The Veteran then hired an attorney, DJL, and signed a June 2003 a contingent fee agreement (labeled as an Attorney's Fee Contract) between the Veteran and his attorney.  This agreement stated that the Veteran agreed to pay a contingent fee equal to 20 percent of any past-due benefits awarded to him following a remand order by the Court.  The Board's June 2003 decision denying service connection for psychological problems, to include anxiety and depression, was appealed to the Court. 

In a May 2006 rating decision, the Veteran was awarded service connection for PTSD.  

In a July 2006 rating decision on appeal, the RO determined that the attorney, DJL, was not entitled to receive 20 percent of the retroactive payment awarded to the Veteran for PTSD.  The RO determined that the Board in its June 2003 decision had never made a final decision regarding service connection for PTSD.  Rather, the Board had remanded this issue.  Therefore, attorney fees were not payable by VA, because there was no prior final Board decision with respect to the PTSD issue involved.  The attorney, DJL, appealed this decision denying attorney fees to the Board.  

In a January 2008 decision, the Board denied DJL's attorney fees claim.  The Board noted that the Veteran's claim for PTSD was separate and distinct from the Veteran's claim for service connection for psychological problems, to include anxiety and depression.  The Board concluded that its earlier June 2003 decision was not final as to PTSD.  Since there was no final Board decision with regard to the PTSD issue involved, DJL was not eligible for attorneys fees based on the RO's May 2006 rating decision that granted service connection for PTSD.  DJL appealed this attorney fees denial to the Court.  

In an August 2009 Memorandum Decision, the Court vacated the Board's January 2008 decision as to attorney fees and remanded the matter to the Board.  Specifically, the Court found that DJL's claim for attorney fees was intertwined with the separate issue of an earlier effective date for PTSD, based on DJL's assertion that the Veteran's claim for PTSD and anxiety constitutes one single claim that has been pending since 1994.  In summary, the Court found that eligibility for attorney fees hinges on the determination of the earlier effective date for PTSD issue.  

The Veteran's attorney, DJL, argues that since the Veteran's claims for PTSD and anxiety are one in the same, pending since 1994, the June 2003 Board decision that denied service connection for psychological problems, to include anxiety and depression is final.  She argues that PTSD is merely a form of anxiety.  If the Board determines that the Veteran is entitled to an earlier effective date for PTSD based on his earlier claim for anxiety, it should similarly find that DJL is entitled to attorney fees based on that effective date determination.  DJL emphasizes she was properly retained within one year of the Board's final June 2003 decision by way of the June 2003 contingent fee agreement.  See 38 U.S.C.A. § 5904(c)(1) (West 2002); 38 C.F.R. § 20.609(c).  As such, a 20 percent contingent fee should have been paid to the attorney DJL once service connection for PTSD was granted in the RO's latter May 2006 rating decision.  See December 2008 and April 2009 Attorney Briefs.       

Analysis

Upon review of the evidence, eligibility for payment of attorney fees from past due benefits is warranted.  The Board finds that its June 2003 decision denying service connection for psychological problems, to include anxiety and depression, was final at the time it was issued.  In other words, it constituted a final decision on the merits with respect to the issue it denied.  See 38 C.F.R. § 20.1401(a).  That issue also includes PTSD, in part.  In this vein, the Board has determined in a separate decision accompanying the present one that an earlier October 1994 service connection claim for psychological problems based on anxiety and depression constitutes an earlier claim for PTSD as well.  In other words, the PTSD and anxiety claims were not separate and distinct; rather, they were one in the same.  In short, they are intertwined as one claim.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  The subsequent May 2006 rating decision that awarded service connection for PTSD constituted a successful, partial resolution of the issue on appeal and resulted in the payment of past-due benefits.  It is clear from the record that DJL, the Veteran's attorney, was properly retained in June 2003 within one year following the date on which the final June 2003 Board decision was promulgated.  38 U.S.C.A. § 5904(c)(1); 38 C.F.R. § 20.609(c).  Thus, DJL is eligible for attorney fees based on this award.  

Accordingly, the Board concludes that the requirements for the payment of attorney fees from past due benefits, based on the grant of service connection for PTSD, have been met and that the appellant's claim is therefore granted.  38 U.S.C.A. § 5904 (West 2002); 38 C.F.R. §§ 20.609, 20.1401 (2007).  


ORDER

Eligibility for payment of attorney fees from past due benefits based on the grant of service connection for PTSD is granted.   


                    _________________________________________________
	K. OSBORNE
Veterans Law Judge,  Board of Veterans' Appeals

Department of Veterans Affairs


